Citation Nr: 0933571	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-29 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 





INTRODUCTION

The Veteran had active service from December 1950 to November 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Despite the fact that the contemporaneous service treatment 
records do not reflect any relevant complaints or treatment, 
the record reflects that during service, the Veteran served 
on board the USS Fulton, at which time he claims that he was 
exposed to excessive noise as an interior communications (IC) 
crew member as a result of having to work near loud machinery 
and being periodically assigned to the gun crew involved in 
the firing of the ship's 40 mm anti-aircraft guns during 
training operations.  The record also contains VA treatment 
records which document complaints and/or findings with 
respect to both hearing loss and tinnitus, and there is no 
indication that the Veteran had any significant post-service 
occupational or recreational noise exposure.  Consequently, 
since the Board has no basis to dispute the fact that the USS 
Fulton was equipped with 40 mm guns and/or that the Veteran 
would periodically assist in the firing of those guns, the 
Board finds that the Veteran should be furnished with a VA 
examination and opinion as to whether it is at least as 
likely as not that the Veteran's current bilateral hearing 
loss and tinnitus were incurred as a result of his exposure 
to loud machinery and the firing of 40 mm guns during active 
service.  

An effort should also be made to obtain any additional VA 
treatment records for the Veteran, dated since July 2007.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrangements should be made to 
obtain any additional VA treatment 
records for the Veteran, dated since 
July 2007.

2.  After the above development has 
been accomplished, the Veteran should 
be afforded a VA audiological 
examination.  The claims folder must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.  
All indicated studies should be 
conducted, and all findings reported in 
detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the Veteran's hearing 
loss and/or tinnitus had its onset 
during active service or is related to 
any in-service disease, event, or 
injury, including acoustic trauma.  The 
examiner should be informed that the 
Veteran claims exposure to loud 
machinery and his involvement with the 
firing of 40 mm guns during service, 
there is no evidence that directly 
disputes this assertion, and the 
Veteran has reported a continuity of 
symptomatology since service.

A detailed rationale for any opinion 
expressed should be provided.

3.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


